Citation Nr: 0014484	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  96-40 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and a post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to April 
1968.

This appeal arises from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for a lung disorder, glaucoma and cataracts.  

On his August 1996 VA Form 9, the veteran checked that he 
wished to appear personally at a hearing before a Member of 
the Board of Veterans' Appeals (Board) at the local VA 
office.  In February 1999 the Board remanded the case to the 
RO in order to afford the veteran a hearing.  The veteran was 
scheduled for a hearing in March 1999, but he requested that 
the hearing be rescheduled until after September 1999.  He 
explained that he was awaiting a review for parole 
consideration.  He was then scheduled for a hearing for 
October 1999.  However, in September 1999, the veteran wrote 
that he would be unable to attend the October hearing due to 
his incarceration and that he was unable to say when he would 
be available for a hearing.  In a letter dated in January 
2000, the veteran stated:  "I won't be able to appear at any 
hearing any time soon.  But I would like my claim settled 
A.S.A.P."  The Board construes this letter as a request by 
the appellant that his request for a hearing be withdrawn.  
38 C.F.R. § 20.704(e); see also 38 C.F.R. § 20.702(c) (only 
one request for a change of the date of the hearing will be 
granted).

The RO notified the veteran in a letter dated in January 2000 
that he had failed to timely submit a notice of disagreement 
to the February 1998 decision which denied service connection 
for PTSD.  However, in his substantive appeal, VA Form 9, 
received in November 1998, the veteran indicated that he 
wanted to appeal to the Board the issue of entitlement to 
"stress/anxiety."  The Board will consider the veteran's 
entitlement to service connection for an acquired psychiatric 
disorder, to include depressive reaction and PTSD.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
of a nexus between any current lung disorder and any incident 
of his military service, to include exposure to asbestos in 
service.

2.  The veteran has not submitted competent medical evidence 
of a nexus between his current glaucoma and any incident of 
his military service, to include exposure to asbestos in 
service.

3.  The veteran has not submitted competent medical evidence 
of a nexus between his current cataracts and any incident of 
his military service, to include exposure to asbestos in 
service.

4.  The veteran currently has a personality disorder, which 
is not considered a disease or injury under the law for VA 
disability compensation purposes.

5.  No medical evidence has been presented or secured to 
render plausible a claim that any current acquired 
psychiatric disorder is the result of a disease or injury 
incurred in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a lung disorder is 
not well grounded.  38 U.S.C.A. § 5107 (1999).  

2.  The claim for service connection for a glaucoma is not 
well grounded.  38 U.S.C.A. § 5107 (1999).  

3.  The claim for service connection for a cataracts is not 
well grounded.  38 U.S.C.A. § 5107 (1999).  

4.  Service connection for a personality disorder is 
precluded by law.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303(c), 4.9 (1999); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

5.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  The veteran entered the United States 
Coast Guard in January 1964 and was seen in October 1964 for 
complaints of depression, insomnia and loss of appetite.  A 
provisional diagnosis of situational depression was noted and 
he was referred for psychiatric consultation.  An initial 
psychiatric evaluation resulted in a diagnosis of acute 
situational maladjustment and a recommendation that he be 
admitted to a hospital for psychiatric treatment.  The 
veteran was admitted to the U.S. Naval Hospital at Camp 
Pendleton, California.  He was admitted with a diagnosis of 
immature personality.  The narrative summary reveals that the 
veteran was worried about his wife and family problems.  
During an argument with a shipmate he had swung a fire axe at 
the other individual.  After hospitalization for about 2 
weeks, the final diagnosis was passive aggressive 
personality, with symptomatic depression.

Service medical records from November 1964 reveal that the 
veteran continued to complain of depression.  A diagnosis of 
depressive reaction was noted.  

The veteran's October 1967 discharge/reenlistment examination 
noted that the eyes and lungs were normal.  No psychiatric 
abnormality was noted.  A Report of Medical Survey dated in 
February 1968 reflects that the veteran was referred for 
psychiatric evaluation because of recurrent emotional 
disturbances secondary to familial-service conflicts.  It was 
found that the veteran had a basic character and/or behavior 
disorder of lifelong duration and that he was unsuitable for 
further military duty.  The diagnosis was passive aggressive 
personality.  Examination for discharge in April 1968 was 
negative for any abnormality of his eyes or lungs.

In November 1976 the veteran filed a claim for service 
connection for "Character and Behavior Disorder."  He 
stated that he had a nervous breakdown in service about July 
1965.  He indicated that he had not received treatment since 
service.

By a rating decision dated in November 1976 the RO noted that 
the veteran had been treated for immature personality in 
October 1964 with subsequent revision of diagnosis of passive 
aggressive personality and that he had been discharged for 
this reason.  It was also noted that the veteran indicated 
that he had received no psychiatric treatment subsequent to 
service.  The RO denied service connection for passive 
aggressive personality disorder.  The veteran was notified 
that of the following:  "Service connection has been denied 
for personality disorder as this condition is not a 
disability for which compensation may be paid."

In August 1995 the veteran filed a claim for service 
connection for exposure to asbestos.  He stated that he was 
exposed while serving aboard ships in the U.S. Coast Guard.  
He indicated that he had been diagnosed with asbestos lung 
disease on May 20, 1993, by Dr. Robert A. Rosati of Duke 
University Medical Center.  Since that date he had begun to 
experience some signs of a malignancy.  He stated that he was 
incarcerated.

In support of his claim the veteran submitted his service 
personnel records which demonstrated that he served in the U. 
S. Coast Guard from January 1964 to October 1967.  The 
veteran had placed asterisks beside the vessels on which he 
claimed exposure to refractory products and thermal 
insulation.  

In August 1995 the veteran submitted a copy of a letter from 
Dr. Robert A. Rosati, Associate Professor of Medicine, Duke 
University Medical Center, Durham, North Carolina.  The 
letter is dated in May 1993 and is addressed to the Maritime 
Asbestosis Legal Clinic.  The letter reads as follows:

The posterior to anterior projection 
chest X-ray was reviewed for evidence of 
asbestosis.  

There is left pleural thickening.  
Pleural thickening is often seen on the 
chest X-rays of individuals who have been 
previously exposed to asbestos and are 
compatible with the diagnosis of pleural 
asbestosis.  

I hope this information assists you in 
your evaluation of the problem.  

The veteran submitted authorization for VA to obtain records 
from Duke University and Dr. Rosati.

In October 1995 the RO sent the veteran a letter requesting 
additional information about his claimed exposure to asbestos 
in service, as well as information concerning his medical and 
work history.

A response to that request was received in October 1995.  The 
veteran wrote that prior to service he was a high school 
student with no exposure to asbestos.  He enlisted in the U. 
S. Coast Guard in January 1964.  He was assigned to Point 
Clear where he lived aboard vessels which were fitted with 
asbestos products used for insulation.  He was later assigned 
as a box tender aboard a vessel fitted with asbestos products 
covering the boilers and pipes running throughout the berths.  
He lived aboard that vessel for approximately 24 months.  
During this time, the ship was refitted with asbestos.  He 
was later assigned to the cutter COMANCHE, an oceangoing 
tugboat.  It was also fitted with asbestos.  He lived aboard 
this vessel for approximately 18 months.  In April 1968 he 
was discharged.  He worked as a mail clerk, busboy, 
dishwasher, and plumber's helper.  He did not have any 
asbestos exposure except in the service.  

Additional claims for service connection for chronic glaucoma 
and cataracts due to exposure to asbestos were filed by the 
veteran in October 1995.  He was treated at John Sealy 
Hospital in Galveston, Texas, in 1992.  

In February 1996 the RO received copies of medical records 
from the University of Texas Medical Branch at Galveston, 
Texas.  The records revealed treatment for traumatic glaucoma 
and cataracts for the period from March 1992 to August 1992.  

The veteran's representative indicated in March 1996 that the 
veteran had been treated at the Houston VA Medical Center in 
1981 and 1993.  In April 1996 the RO received copies of VA 
outpatient treatment records which reflect that in July 1993 
the veteran was treated for cataracts.  A July 1993 
psychiatric evaluation included only a diagnosis of opiate 
dependence.  Also included was an August 1994 diagnosis of 
heroin and opioid dependence.  

The RO denied service connection for a lung disorder, 
glaucoma and cataracts, including as secondary to asbestos 
exposure in service, in a May 1996 rating action.  The 
veteran filed a notice of disagreement with that decision in 
June 1996.  A statement of the case was issued in August 
1996.  The veteran submitted his substantive appeal in August 
1996.  

In November 1996 the veteran submitted a statement that a May 
1993 X-ray revealed some left pleural thickening.  Since that 
date he had suffered from a persistent cough.  He requested a 
VA examination.  

The RO requested the veteran's medical records from Duke 
University Medical Center in February 1997.  A reply was 
received in March 1997 that the veteran had never been 
treated at Duke University Medical Center.  The veteran then 
submitted a statement that he was never treated at Duke.  

In a statement dated in July 1997, the veteran wrote that he 
had suffered eye problems as a result of eye injuries 
sustained in service.  

The claims folder also contains the veteran's medical records 
from the Texas Department of Criminal Justice, Institutional 
Division.  These records included treatment for glaucoma.  In 
March 1993 an examiner noted that the veteran had been 
diagnosed with asbestosis in 1993.  The veteran believed he 
was suffering from symptoms of lung cancer.  February 1995 
records noted that the veteran had a history of tuberculosis 
and was presently on tuberculosis medications.  March 1995 
records, including X-ray results, revealed asymptomatic 
tuberculosis without disease.  INH prophylaxis was ordered.  
April 1995 records noted that the veteran had a letter 
documenting asbestos exposure.  History taken in June 1995 
noted a history of asbestosis and left pleural thickening.  
July 1995 records noted a history of contact with asbestos.  
The veteran reported being worried about asbestosis due to 
contact with asbestos.  In February 1996 it was noted that 
the veteran had threatened to kill the guards and an 
impression of acute psychosis with violence was noted.  The 
veteran was admitted to a medical facility.  A notation dated 
in April 1996 reflects that the veteran was threatening 
suicide and that he had recently been in "J 4" and returned 
with no Axis I diagnosis.

An April 1995 discharge summary included a notation of a 
history of asbestosis.  June 1995 records from the University 
of Texas noted that the veteran was positive for a history of 
asbestosis.  In 1997 the veteran was treated for traumatic 
glaucoma.

In September 1997 the veteran claimed service connection for 
PTSD.  The veteran stated he was undergoing counseling in the 
Texas Department of Criminal Justice.  He reported that he 
had PTSD as a result of the emotional trauma of "being 
confined at sea for days at a time" and "racial 
indifference."  He related that he "became the victim of 
numerous racial epithets, intimidation and subsequently a 
racial attack."

A VA examination of the veteran was conducted in December 
1997.  The veteran reported to the examiner that from 1964 to 
1968 he served in the Coast Guard.  He did deck work on 
various ships.  This included chipping old paint and sand 
blasting.  The old pipes were covered with asbestos.  He 
lived and slept on the ship.  He also directly worked with 
asbestos on and off during those years.  He was incarcerated 
from 1975 to 1981 for robbery and from 1984 to 1987 for 
theft.  He was again incarcerated from 1990 to 1993 for 
selling drugs.  He was on parole from 1993 to 1994 but was 
returned to prison in 1994 because of a parole violation.  
While on parole in May 1993 a private doctor found pleural 
thickening on a chest X-ray.  He had not had any follow up.  
He had additional X-rays in 1995 and recently.  He had an 
occasional cough, which was mostly dry for a few seconds.  He 
coughed up yellowish sputum only in the morning.  He was 
short of breath on exercising.  He walked every day for 
exercise.  He was not on any medications for lung disease.  
He had not been treated in service for any lung problems.  
Examination revealed that the lungs were clear without 
wheezes, rhonchi or rales.  The examination resulted in 
diagnoses of asbestos exposure by history and glaucoma, 
trabeculectomy, left eye, no relationship to asbestos.  The 
examiner noted that the veteran reported that he had been 
treated for depression in service, that he had a long history 
of drug abuse, and that medical records from the Texas 
Department of Correction included a number of progress notes 
referring to his depression.  The examiner stated that this 
condition would be addressed by a neuropsychiatric 
consultant.

The veteran was accorded a VA psychiatric examination for 
disability evaluation purposes in January 1998.  The examiner 
noted that information was obtained from the veteran as well 
as review of his claims folder and records from the Texas 
Department of Corrections (TDC).  It was noted that the TDC 
records showed that the veteran had requested psychiatric 
help numerous times, but had always rejected any suggestion 
of medication.  After examining the veteran and reviewing his 
records the following diagnoses were given:  Axis I opiate 
dependence, in full remission; Axis II personality disorder, 
not otherwise specified with Cluster D.  The examiner offered 
the following comments.  

After reviewing the veteran's TDC 
psychiatric notes which are not available 
in his C file, and after reviewing his C 
file, it is my impression that this veteran 
primarily has a character disorder.  At 
times he resorts to threats of suicide when 
he is in a situation which he perceives to 
be intolerable.  This has happened several 
times, most recently, in February of 1996.  
The veteran was hospitalized in the 
psychiatry unit at Jester 4 of TDC.  His 
discharge diagnosis from that 
hospitalization was antisocial personality 
disorder.  Additionally, during this period 
of incarceration, the veteran had two MMPI, 
the first set of scores was consistent with 
a conversion disorder, and the second set 
of scores was consistent with some 
depression.  However, the veteran 
persistently refused any treatment that was 
offered to him.  Again this supports the 
diagnosis of personality disorder as his 
primary diagnosis.  

In a February 1998 rating action the RO denied service 
connection for PTSD and depressive reaction.  In a statement 
dated in February 1998, the veteran stated that he wished to 
appeal the denial of benefits for depressive reaction and 
lung disease as a result of asbestos exposure.

The veteran requested that his claim for service connection 
for a personality disorder be reopened in March 1998.  

The RO denied the veteran's request to reopen his claim for 
service connection for personality disorder in a May 1998 
rating action.  In June 1998 the veteran filed a notice of 
disagreement with that determination.  

In November 1998 the RO issues a statement of the case which 
addressed the issue of service connection for depression.  

The veteran filed his substantive appeal in November 1998.  
He stated that he wanted to appeal the following issues to 
the Board:  (1) depressive reaction; (2) Passive/aggressive 
reaction (personality disorder); (3) Stress/anxiety; and 
(4) Exposure to asbestos.

In February 1999 the Board remanded the veteran's claims to 
the RO to afford him a hearing.  The veteran was scheduled 
for a hearing in March 1999, but he requested that the 
hearing be rescheduled until after September 30, 1999.  He 
explained that he was awaiting a review for parole 
consideration.  He was then scheduled for a hearing for 
October 1999.  However, in September 1999, the veteran wrote 
that he would be unable to attend the October hearing due to 
his incarceration and that he was unable to say when he would 
be available for a hearing.  In October 1999 the veteran 
submitted an affidavit in support of his claim.  In a letter 
received in November 1999, the veteran stated that he would 
like to have his complete psychiatric file and medical 
records available at his hearing and he reported that he was 
making arrangement with the Texas Department of Criminal 
Justice (TDCJ) Medical Records Department to have his records 
forwarded to VA.

In a letter dated in January 2000, the veteran requested that 
the RO "have a hearing on my claim, based on the evidence 
they have.  I won't be able to appear at any hearing any time 
soon.  But I would like my claim settled A.S.A.P."  He again 
requested that his TDCJ records be included in his file.  The 
veteran stated that it was his contention that the diagnosis 
of a personality disorder given when he was leaving the 
service in April 1968 was a misdiagnosis, and that he was in 
fact suffering from PTSD/depressive reaction.

In a statement dated in April 2000, the veteran's 
representative argued that the case should again be remand 
for another psychiatric examination and to consider the 
possibility of a video hearing.


Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage, supra.  If the disorder is not 
chronic, it may still be service connected if the disorder is 
observed in service or an applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present disorder to that 
symptomatology.  Id.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).  

A well-grounded service-connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of nexus between an in-service injury or disease and a 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998).  

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) (citing King 
v. Brown, 5 Vet. App. 19, 21 (1993)).  Where the 
determinative issue involves either medical etiology (such as 
with respect to a nexus between a current condition and an 
in-service disease or injury) or a medical diagnosis (such as 
with respect to a current disability), competent medical 
evidence is generally required to fulfill the well-grounded-
claim requirement of section 5107(a) that the claim be 
"possible" or "plausible".  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); see Caluza, supra.  Where the determinative 
issue does not require medical expertise, lay testimony may 
suffice by itself (such as in the recounting of symptoms or, 
in certain circumstances, attesting to in-service incurrence 
or aggravation of a disease or injury).  See Caluza, supra; 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra).  


Lung Disorder.  The threshold question to be answered as to 
the veteran's claims for service connection is whether or not 
the veteran has submitted well grounded claims.  The veteran 
has reported that he was exposed to asbestos while serving in 
the U.S. Coast Guard and that he has a lung disability which 
is related to such exposure.

As to claims for service connection for asbestosis or other 
asbestos-related disease, the Board notes that there has been 
no specific statutory guidance with regard to these claims, 
nor has the Secretary promulgated any regulations.  However, 
VA has issued a circular on asbestos-related diseases, 
entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) [hereinafter "DVB Circular"], that 
provided some guidelines for considering compensation claims 
based on exposure to asbestos.  The provisions of that 
circular are now incorporated in VA Adjudication Procedure 
Manual, M21-1, Part VI, par. 7.21 (hereinafter M21-1), which 
provides that asbestos fiber masses have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).

It is also noted in the M21-1 that many people with asbestos-
related diseases have only recently come to medical attention 
because the latent period varies from 10 to 45 or more years 
between first exposure and development of disease.  In 
addition, exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  M21-1, Part 
III, par. 5.13 and Part VI, par. 7.21.

The Court has indicated that, while the veteran, as a lay 
person, was not competent to testify as to the cause of his 
disease, he was, however, competent to testify as to the 
facts of his asbestos exposure.  See McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  The veteran has contended that he was 
exposed to asbestos during his active service.  Solely for 
the purpose of determining the well-groundedness of his 
claim, the veteran's contentions are deemed credible.  See 
King v. Brown, 5 Vet. App. 19 (1993).

However, even conceding that the veteran was exposed to 
asbestos for purposes of determining the well-groundedness of 
his claim, the Board notes that the medical record is 
negative for any evidence of a diagnosis of any asbestos 
related disability.  The pivotal question in this case is 
whether or not the veteran has asbestosis.  There are 
numerous references in the file to a diagnosis of asbestosis 
by history.  Those references are clearly based on history 
reported by the veteran.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995) (a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  

The only evidence tending to support a finding of asbestosis 
is the letter from Dr. Rosati dated in May 1993 which 
reflects that a chest X-ray revealed left pleural thickening, 
a finding compatible with the diagnosis of pleural 
asbestosis.  Dr. Rosati apparently did not examine the 
veteran, but rather simply reviewed X-ray film.  While Dr. 
Rosati stated that the left pleural thickening seen on the X-
ray film was compatible with a diagnosis of pleural 
asbestosis, he did not diagnosis asbestosis.  There is no 
record of subsequent treatment for asbestosis.  The only 
treatment for a lung disorder is prophylaxis for 
tuberculosis.  A VA examination in December 1997 diagnosed 
only a history of exposure to asbestos.  The VA examiner did 
not diagnose any asbestos related disease, such as 
asbestosis.  

The veteran contends that he has a lung disorder which was 
caused by asbestos exposure.  As a lay person, he is not 
qualified to offer evidence requiring medical expertise.  
While the veteran is competent to provide evidence of 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v Derwinski, 2 Vet. 
App. 492 (1992).  Absent medical documentation that the 
veteran has a lung disorder which was incurred in service or 
was caused by exposure to asbestos, the veteran's claim is 
not well grounded.


Glaucoma and Cataracts.  In order for the veteran's claim to 
be well grounded he must submit evidence that he has glaucoma 
and/or cataracts which are related to service, including 
exposure to asbestos in service.  The veteran asserted that 
his glaucoma and cataracts are related to exposure to 
asbestos in service.  He later asserted that the glaucoma was 
related to injury in service.  

The service medical records do not include any complaints or 
treatment for an eye disease or injury in service.  Glaucoma 
and cataracts were first clinically noted about 20 years 
after the veteran's release from service.  The only evidence 
which relates the glaucoma or cataracts to military service 
are the statements of the veteran.  No competent medical 
evidence has been presented which relates either glaucoma or 
cataracts to an eye injury in service or exposure to asbestos 
in service.  The veteran's statements as to the cause of his 
disease are not competent evidence of causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's claims for service connection for glaucoma and 
cataracts are not well grounded.  See Nolen v. West, 12 Vet. 
App. 347 (1999).  

An Acquired Psychiatric Disorder.  In November 1976 the RO 
denied the veteran's claim for service connection for a 
personality disorder on the grounds that this was a 
constitutional or developmental abnormality, not a disability 
under the law.  This decision was based upon service medical 
records which reflect that he was released from service 
because of a passive aggressive personality.

The veteran is now claiming entitlement to service connection 
for an acquired psychiatric disorder, that is, a psychiatric 
disorder other than a personality disorder.  The evidence 
submitted since November 1976 consists of statements from the 
veteran, records from the TDCJ and reports of VA examinations 
conducted in December 1997 and January 1998.

The veteran has been diagnosed as having a personality 
disorder both at present and during active service.  However, 
personality disorders are not diseases or injuries within the 
meaning of applicable law.  38 C.F.R. §§ 3.303(c), 4.9 
(1999).  While service connection can be established for a 
superimposed disease or injury during military service that 
resulted in disability apart from the personality disorder, 
service connection can not be established for a personality 
disorder as such.  See VAOPGCPREC 82-90; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law).  In view of the fact 
that service connection cannot, as a matter of law, be 
established for a personality disorder, the doctrine of new 
and material evidence is not relevant - the issue of 
entitlement to service connection for a personality disorder 
is controlled by the law, not the evidence.

With respect to psychiatric conditions other than a 
personality disorder, the service medical records show that 
the veteran sought treatment for complaints of depression in 
November 1964 and that a diagnosis of depressive reaction was 
noted.  However, subsequent service medical records reflect 
that extensive psychiatric evaluation resulted in a diagnosis 
of passive aggressive personality.  There is no evidence of a 
superimposed disease or injury during the veteran's military 
service that resulted in psychiatric disability separate and 
apart from the personality disorder.  The veteran has sought 
treatment for complaints of depression on several occasions 
in recent years.  However, when he was hospitalized in a 
psychiatry unit in February 1996, his discharge diagnosis was 
antisocial personality disorder.  A comprehensive VA 
psychiatric examination in January 1998 resulted in a 
diagnosis of a personality disorder.  No acquired psychiatric 
disorder was identified when he was in a psychiatric unit in 
prison in 1996 or on VA psychiatric examination in January 
1998.  The record is negative for a current diagnosis of an 
acquired psychiatric disorder.  Therefore, the Board finds 
that there is no medical evidence of a current disability, 
and thus the first element of a well-grounded claim for 
service connection for an acquired psychiatric disability, to 
include depressive reaction and/or PTSD, has not been 
satisfied.

The veteran argues that he was actually suffering from 
PTSD/depressive reaction during service but that his symptoms 
were misdiagnosed as a personality disorder.  The service 
medical records show that he complained of depression in 1964 
and that after a period of hospitalization the final 
diagnosis was passive aggressive personality, with 
symptomatic depression.  Likewise, when he was evaluated in 
1968 for emotional disturbances, the diagnosis was passive 
aggressive personality.  The service medical records show 
that a personality disorder caused the symptoms in service.  
While the personality disorder was productive of symptomatic 
depression, no chronic acquired psychiatric disability was 
identified in service, and no chronic acquired psychiatric 
disability has been identified in the post-service medical 
records.  Thus, there is no medical evidence tending to show 
that the in-service symptoms represented a chronic acquired 
psychiatric disorder rather than a personality disorder.  At 
no time has a medical professional indicated that any of the 
appellant's post-service psychiatric symptoms are in any 
manner related to his military service or began during 
service.  Thus, the only evidence linking the appellant's 
current psychiatric symptoms to his military service consists 
of his statements.  Even accepting his statements as true, he 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) by 
simply presenting his own opinion.  He does not have the 
medical expertise to render a probative opinion as to medical 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Because no medical evidence of a current chronic acquired 
psychiatric disorder, the Board concludes that the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include depressive reaction and PTSD, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Until the appellant establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him a medical examination at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 1468 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit evidence 
to complete his application for VA benefits.  38 U.S.C.A. § 
5103(a) (West 1991).  Nothing in the record suggests the 
existence of evidence that might well ground the veteran's 
claim for service connection.  The veteran has request that 
VA obtain complete psychiatric records from the TDCJ.  The 
Board notes that the records from the TDCJ which are 
currently of record are incomplete.  The VA psychiatrist who 
examined the veteran in January 1998 reviewed complete TDCJ 
records and stated that these records were negative for 
anything other than a personality disorder and opiate 
dependence, in remission.  The veteran has not indicated that 
these record now contain a diagnosis of an acquired 
psychiatric disorder or any other evidence which would tend 
to make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to the veteran's claim under 38 U.S.C.A. § 5103(a) 
(West 1991).

With regard to the representative request that the veteran be 
scheduled for a video hearing, as noted above, the Board has 
determined that the veteran has withdrawn his request for a 
hearing.  Additionally, the Board notes that in order for the 
veteran to testify at such a hearing, he would need to be 
present at the RO where equipment for conducting such a 
hearing is located.  This is apparently not possible given 
the veteran's incarceration.


ORDER

Service connection for a lung disorder is denied.  

Service connection for glaucoma is denied.  

Service connection for cataracts is denied.  

Service connection for an acquired psychiatric disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

